DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 29 invokes 35 USC 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer readable medium does not exclude signal, per se.  It is suggested to replace “A computer readable medium having instructions stored thereon for” with --A non-transitory computer readable medium having computer executable instructions stored thereon comprising--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, 12, 14-16, 20-21, 24-26, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoryaev, Alexey et al (WO 2020/146634 A1).
Regarding claims 1, 24, 29, and 30, Khoryaev discloses a method for wireless communication by a first user equipment (UE), comprising: 
identifying a set of physical resource blocks (PRBs) of a resource pool allocated for sidelink communications between the first UE and at least a second UE (9th paragraph, UE derives sub-channel size from a number of sub-channels and a number of PRBs in V2X resource pool); 
identifying a first subset of PRBs of the resource pool assigned to one or more sub-channels for sidelink communications (Fig. 2, PSSCH includes a plurality of sub-channels 202 and in frequency domain and a number of symbols in time domain.  Each sub-channel 202 includes a plurality of PRBs); 
identifying a second subset of PRBs of the resource pool not identified in the first subset of the PRBs (Figs. 2 and 4, sidelink CORESET 208 of resource pool is used for PSCCH); and 
using the second subset of the PRBs for sidelink communications (Fig. 4 and 655th paragraph, remaining PRBs in the control resource set are used for PSSCH.  This maximizes throughput of PSSCH).

Regarding claim 2, Khoryaev discloses receiving signaling indicating a sub-channel size in terms of a number of PRBs (645th paragraph, sub-channel size is configured.  This implies that UE must receive the configuration of sub-channel size.  Herein, each sub-channel includes a number of PRBs).

Regarding claim 3, Khoryaev discloses that wherein a size of the second subset of the PRBs depends on a size of the resource pool and the sub-channel size (Fig. 2, CORESET 208 is a function of resource pool and sub-channel 208).

Regarding claims 4 and 25, Khoryaev discloses that wherein the second subset of PRBs is used to convey inter-UE coordination information (632nd paragraph, PSCCH carrying sidelink control information (SCI) scheduling PSSCH.  Herein, SCI is used between sidelink UEs for exchanging control information and resource assignment).

Regarding claim 6, Khoryaev discloses that wherein the inter-UE coordination information indicates one or more occupied resources (632nd paragraph, PSCCH carrying SCI for scheduling PSSCH) or one or more available resources (alternative).

Regarding claim 7, Khoryaev discloses that wherein the inter-UE coordination information is conveyed as a payload of a packet structure sent in the second subset of PRBs (634th paragraph, PSCCH having variable payload size.  As illustrated in Fig. 2, PSCCH is transmitted in CORSET 208 having a number of PRBs).

Regarding claims 9 and 26,  Khoryaev discloses that wherein the second subset of PRBs is used to convey control information (Fig.2, CORESET 208 is used to transmit PSCCH/SCI).

Regarding claim 12, Khoryaev discloses that wherein the control information indicates a channel state information (CSI) report (639th paragraph, PSCCH may be associated with SFCI carrying CSI report).

Regarding claim 14, Khoryaev discloses that wherein the control information indicates a reservation of future resources (666th paragraph, PSCCH points to PSSCH resources in future slots).

Regarding claim 15, Khoryaev discloses that wherein the control information is transmitted with or without data (653rd paragraph, transmission of PSCCH without associated PSSCH).

Regarding claim 16, Khoryaev discloses that wherein the control information is conveyed via a physical layer (PHY) channel on the second subset of PRBs (Fig. 17, PSCCH or PSSCH are transmitted via physical layer 1710).

Regarding claim 20, Khoryaev discloses that wherein the second subset of PRBs is used as physical sidelink feedback channel (PSFCH) resources (687th paragraph, PSCCH carrying HARQ feedback or PSFCH is transmitted in CORESET 208, illustrated in Fig. 2).

Regarding claims 21 and 28, Khoryaev discloses that wherein the PSFCH resources comprise PSFCH resources without physical sidelink control channel (PSCCH) or physical sidelink shared channel (PSSCH) (Fig. 10 FB or feedback is transmitted independently of PSCCH or PSSCH).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of Adjakple, Pascal et al (WO 2020/197645 A1).
Regarding claim 5, Khoryaev discloses PSCCH carrying SCI (632nd paragraph).  Khoryaev does not disclose that wherein inter-UE coordination information indicates one or more resource collisions.  Adjakple discloses sending an indication of inter-UE collision of overlapping resources (256th paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit an indication of overlapping of resources in Khoryaev’s system, as suggested by Adjakple, to identify resource collision.

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of Adjakple, Pascal et al (WO 2021/034572 A1).
Regarding claim 8, Khoryaev discloses PSCCH carrying SCI (632nd paragraph).  Khoryaev does not disclose wherein the inter-UE coordination information is conveyed via a sequence-based transmission, wherein different sequences are used to convey different inter-UE coordination information.  Adjakple discloses sidelink PSCCH transmissions using different sequences (96th paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit sidelink PSCCH using different sequences in Khoryaev’s system, as suggested by Adjakple, to avoid interference.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of Fakoorian et al (2021/0176669 A1).
Regarding claims 10 and 11, Khoryaev discloses PSCCH carrying SCI (632nd paragraph).  Khoryaev does not disclose that wherein the control information indicates a scheduling request and buffer status report.  Fakoorian discloses that SCI may carry SR and BSR (45th paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit SCI having SR and BSR in Khoryaev’s system, as suggested by Fakoorian, to request resource for transmissions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of Bang, Jonghyun et al (EP 3,937,407 A1).
Regarding claim 13, Khoryaev discloses PSCCH may be associated with SFCI carrying HARQ feedback (639nd paragraph).  Khoryaev does not disclose that the control information indicates CBG based ACK feedback.  Bang discloses CBG based HARQ ACK information for sidelink (153rd paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include CBG based HARQ ACK in Khoryaev’s system, as suggested by Bang, to indicate codeblock groups success transmissions.

Claims 17, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of He et al (US 2020/0344722 A1).
Regarding claims 17 and 27, Khoryaev discloses PSCCH carrying SCI (632nd paragraph).  Khoryaev does not disclose that wherein the second subset of PRBs is used to convey wake-up or paging signaling.  He discloses that SCI format in PSCCH can indicate to the UE whether or not to wake up (365th paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit wake up signal in Khoryaev’s system, as suggested by He, therefore UE can transit to active state to receive data.
Regarding claim 18, Khoryaev discloses PSCCH carrying SCI (632nd paragraph).  Khoryaev does not disclose monitoring a limited bandwidth associated with the second subset of PRBs for the wake-up or paging signaling; and if the wake-up or paging signaling is detected, monitoring a larger bandwidth associated with the first subset of PRBs.  He discloses that SCI format in PSCCH can indicate to the UE whether or not to wake up (365th paragraph).  He discloses that the UE monitoring PSSCH after reception of wake up (367th paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit wake up signal and monitor PSSCH in Khoryaev’s system, as suggested by He, to receive data transmissions.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev and He in view of Shin et al (US 2021/0274536 A1).
Regarding claim 19, Khoryaev discloses PSCCH carrying SCI (632nd paragraph).  Khoryaev does not disclose that wherein the wake up or paging signaling indicates one or more occupied resources or one or more available resources.  Shin discloses monitoring wakeup signal for resource allocation (359th paragraph.  Herein, resource allocation is an indication of will-be occupied resource).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor wakeup signal for resource allocation in Khoryaev’s system, as suggested by Shin, to reduce SR overhead for requesting resources.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of Lin (US 2022/0232529 A1).
Regarding claim 22, Khoryaev discloses that the second subset of PRBs is used as PSFCH resources (639th paragraph, PSCCH format 104 may be called PSFCH and transmitted in CORESET 208, illustrated in Fig. 2).  Khoryaev does not disclose PSFCH resources in the first subset of PRBs.  Lin discloses allocating a portion of PSSCH resource for PSFCH (Fig. 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allocate a portion of resources of PSSCH for PSFCH in Khoryaev’s system, as suggested by Lin, to transmit ACK.

 Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Chen et al (US 2021/0105760 A1) discloses sidelink communications. 
Sheng (US Patent No. 10,616,864 B2) discloses allocating resources for sidelink communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472